The opinion of the court was delivered,
by Thompson, J.
— All the issues directed by the court in this case, but one, were found by the jury against the appellant,— that one was found in his favour, viz.: that the deed of Blakely to his wife, of the 11th December 1854, was voluntary and without consideration.
The appellant’s case, therefore, stands upon this first issue above. Voluntary deeds are not void. They may become so on account of existing indebtedness. But that was negatived in the findings in this case, so far as the appellant is concerned. If there was error in the trial of the feigned issue, it should have been corrected on writ of error — that issue is not now on review. As this case is before us, we see no error in it, and we must affirm the decree.
Decree affirmed at the costs of appellant.